UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7556


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANGEL SOLIZ, SR., a/k/a Big A,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:16-cr-00028-JPJ-PMS-1)


Submitted: March 18, 2021                                         Decided: March 23, 2021


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Angel Soliz, Sr., Appellant Pro Se. Sara Bugbee Winn, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angel Soliz, Sr., appeals the district court’s order denying Soliz’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. On appeal, we

confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Soliz’s

informal brief does not challenge the district court’s determination that Soliz’s danger to

the community and other of the 18 U.S.C. § 3553(a) factors counseled against a sentence

reduction. Soliz has therefore forfeited appellate review of the court’s disposition. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). We thus affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2